                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                      JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                         1/15/2020
Case No.     2:19-cv-08097-SVW-E                                              Date

             Adrianna Martinez v. FCA US LLC et al
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND
                         DENYING DEFENDANT’S MOTION TO STRIKE [19], [22]

        On August 15, 2019, Plaintiff Adrianna Martinez (“Plaintiff”) filed this lawsuit in California
state court against FCA US LLC (“FCA”). Dkt. 1-2. Plaintiff alleged numerous violations of
California’s Song-Beverly Act (as well as a breach of the implied warranty of merchantability)
regarding a 2018 Dodge Durango leased by Plaintiff on Aug. 25, 2018. Id. On September 18, 2019 FCA
filed a Notice of Removal with this Court on the basis of diversity jurisdiction, asserting that the parties
are completely diverse, and that the amount in controversy exceeds $75,000. Dkt. 1. FCA then filed an
Answer on Sept. 25, 2019. Dkt. 11.

        On October 4, 2019 Plaintiff filed a First Amended Complaint (“FAC”), which added a second
defendant, Champion Dodge, LLC (“Dealership”), who is alleged to be an auto dealership operating in
California. Dkt. 14 at 3. Plaintiff includes a breach of the implied warranty of merchantability against
the Dealership. Id. Plaintiff then moved to remand the case to state court, arguing that complete diversity
no longer exists. Dkt. 19. FCA has filed a motion to strike, asserting that the Dealership should be
stricken from Plaintiff’s First Amended Complaint. Dkt. 22. For the reasons articulated below,
Plaintiff’s motion to remand is GRANTED and Defendant’s motion to strike is DENIED.

   1. Plaintiff’s Motion to Remand to State Court

        Plaintiff’s motion to remand this case asserts that because the Dealership has been added to this
action as a defendant and is domiciled in California (like Plaintiff), complete diversity under 28 U.S.C. §




                                                                                                     :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                        Page 1 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      1/15/2020
Case No.     2:19-cv-08097-SVW-E                                              Date

             Adrianna Martinez v. FCA US LLC et al
Title



1332(a) no longer exists, depriving this Court of jurisdiction and requiring remand. Dkt. 19-1 at 1.
Plaintiff also asserts that her FAC was properly filed because pursuant to Fed. R. Civ. P. 15(a)(1)(B), the
FAC was filed within 21 days of service of a responsive pleading (FCA’s Answer here) by filing it Oct.
4, 2019 following FCA’s Answer filed on Sept. 25, 2019. Dkt. 28 at 2.

        FCA opposes Plaintiff’s motion to remand, and argues that because adding the Dealership as a
non-diverse defendant would destroy diversity jurisdiction, the appropriate standard to evaluate
Plaintiff’s motion under is instead 28 U.S.C. § 1447(e), which provides that after an action is removed,
amd “the plaintiff seeks to join additional defendants whose joinder would destroy subject matter
jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State court.” Dkt.
26 at 4. FCA then argues that Plaintiff’s FAC included the Dealership as a defendant solely to defeat
diversity jurisdiction, and that under the relevant legal standard for considering joinder of non-diverse
parties (the Murphy factors commonly applied in the Central District of California), joinder of the
Dealership should be denied along with the motion to remand. Id. at 4-7. In response, Plaintiff argues
that the Murphy factors favor permitting joinder of the Dealership (and remand to state court), and that
prior to additional investigation undertaken following the filing of this lawsuit in preparation for initial
disclosures, Plaintiff did not realize that an implied warranty claim against the Dealership was also
warranted by the facts of the case. Dkt. 28 at 4.

        The Court agrees with the substantial weight of district court opinions in the Ninth Circuit
choosing to analyze joinder or amendment of claims to add a non-diverse defendant under § 1447(e) as
opposed to Rule 15(a)(1)’s amendment as-of-right standard. See Marroquin v. Target Corp., 2019 WL
2005793, at *4-5 (C.D. Cal. May 7, 2019) (collecting cases); McGrath v. Home Depot USA, Inc., 298
F.R.D. 601, 606 (S.D. Cal. 2014). This approach is appropriate because it permits courts to determine
whether any amendment “as of right” to add non-diverse defendants is intended to destroy diversity
jurisdiction or otherwise thwart federal jurisdiction and allows courts to consider the full context of the
attempted joinder of a non-diverse defendant. See Marroquin, 2019 WL 2005793, at *5.

   Therefore, the Court chooses to construe this motion to remand as a motion for leave to amend
subject to consideration of the Murphy factors under 28 U.S.C. § 1447(e). Murphy v. Am. Gen. Life Ins.
Co., 74 F. Supp. 3d 1267, 1278 (C.D. Cal. 2015). These factors include:




                                                                                                  :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                     Page 2 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      1/15/2020
Case No.     2:19-cv-08097-SVW-E                                              Date

             Adrianna Martinez v. FCA US LLC et al
Title



   1. Whether the party sought to be joined is needed for just adjudication and would be joined under
      Fed. R. Civ. P. 19(a)
   2. Whether the statute of limitations would prevent the filing of a new action against the new
      defendant should the court deny joinder;
   3. Whether there has been unexplained delay in seeking the joinder;
   4. Whether the joinder is solely for the purpose of defeating federal jurisdiction;
   5. Whether the claim against the new party seems valid;
   6. The possible prejudice that may result to any of the parties in the litigation;
   7. The closeness of the relationship between the new and the old parties;
   8. The effect of an amendment on the court's jurisdiction; and
   9. The new party's notice of the pending action.

Id. The Court is satisfied here that Plaintiff has adequately demonstrated that these factors favor
permitting the joinder of the Dealership as a defendant, and subsequent remand of this case. Plaintiff has
adequately explained the delay in seeking to add the Dealership, the Dealership is clearly closely related
to FCA as the seller of the vehicle manufactured by FCA, and Plaintiff has adequately stated a claim for
a breach of the implied warranty of merchantability under California law. Dkt. 14 at 9-10. Given the
alleged 2018 purchase date, any implied warranty claim would not be time-barred under California law.
FCA has not asserted that any prejudice will accrue to either FCA or the Dealership as a result of
joinder, and any analysis of FCA and the Dealership’s respective liability for an implied warranty claim
will necessarily entail multiple overlapping questions of fact and law that should be decided together.
Because the Murphy factors weigh in favor of Plaintiff’s motion at this early stage and given that
Plaintiff appears to have validly asserted a claim against a closely related defendant, the Court finds the
amendment here valid under § 1447(e), and accordingly GRANTS the motion to remand to state court.

   2. Defendant’s Motion to Strike Plaintiff’s First Amended Complaint

        FCA’s motion to strike Plaintiff’s FAC in its entirety relies on the premise that because Plaintiff
did not seek the leave of this Court to amend its complaint prior to filing, it should be stricken. Dkt. 22-1
at 3-4. However, as discussed above, because Plaintiff was within the 21 days of service of a responsive
pleading (FCA’s Answer), even though this Court ultimately chose to analyze Plaintiff’s motion under
the higher standard required by 28 U.S.C. § 1447(e) when joinder would destroy diversity jurisdiction,




                                                                                                  :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                     Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    1/15/2020
Case No.     2:19-cv-08097-SVW-E                                            Date

             Adrianna Martinez v. FCA US LLC et al
Title



the Court finds Plaintiff’s motion procedurally proper given the natural conflict between Rule 15(a)(1)’s
authorization of amendment “as of right” and § 1447(e)’s restrictions on joinder of defendants who
would destroy diversity. Defendant’s motion is therefore DENIED.




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                    Page 4 of 4
